DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.
 
				Response to Amendment
	Claims 1-26, 28-30, 32-34, 36, 38, 40, 42-43 and 45 are cancelled.  Claim 41 has been amended from “tobacco use” to “substance-related disorder” as requested in the amendment filed on April 8, 2022. Following the amendment, claims 27, 31, 35, 37, 39, 41 and 44 are pending in the instant application and are under examination in the instant office action.

Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

As amended, Claims 27, 31, 35, 37, 39, 41 and 44 stand as rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Clinical Trials NCT01377662 (2011),  NCT01290276 (2011), and NCT01290276 (2012); Midha et al. (2001); US 2008/0200508 published August 21, 2008 and Appendix C of Center for Drug Evaluation and Research Advisory Committee for Pharmaceutical Science and Clinical Pharmacology published online 13 April 2010 at www.fda.gov/downloads/AdvisoryCommittees/CommitteesMeetingMaterials/ Drugs/AdvisoryCommitteeforPharmaceuticalScienceandClinicalPharmacology/UCM207955.pdf and retrieved on 9/28/2021 (hereafter “the FDA Report”), all cited in the previous action.

In Remarks filed April 7, 2022, Applicant argues:
(1): None of the references alone or combined teach or suggest all of the claim elements – a delayed ondansetron formulation, which when combined with the MPh-IR formulation claimed, “jointly lead to the claimed Tmax separation range and terminal half-lives in patients” (pg. 7, second paragraph).
	MPEP 2111.04 states, a wherein or whereby limitation “in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).
	Such is the case here where the co-administration of methylphenidate and ondansetron together is limited by extensive intended results: “wherein the formulation of methylphenidate or pharmaceutically acceptable salt thereof dissolves greater than or equal to about 90% in less than or equal to 2 hours or greater than about 80% in less than or equal to 1 hour under simulated gastric or intestinal dissolution test conditions; wherein the formulation of ondansetron or pharmaceutically acceptable salt thereof dissolves less than or equal to about 10% in greater than or equal to 3 hours and greater than or equal to about 70% in less than or equal to 7 hours under simulated gastric or intestinal dissolution test conditions; wherein the methylphenidate or pharmaceutically acceptable salt thereof exhibit a Tmax1 and the ondansetron or a pharmaceutically acceptable salt thereof exhibit a Tmax2; wherein the Tmax2 is greater than Tmax1 and the difference between Tmax2 and Tmax1 in individual subjects ranges from about 2 to about 7 hours; wherein the methylphenidate or a pharmaceutically acceptable salt thereof has a terminal elimination half-life of less than or equal to about 5 hours in individual subjects; and the ondansetron or pharmaceutically acceptable salt thereof has a terminal elimination half- life of about 3 hours to about 13 hours in individual subjects.” Applicant further argues the claimed Tmax separation range could not be estimated, calculated, anticipated, extrapolated, etc. from any of the cited references (pg. 8, second full paragraph, and second to last paragraph through top of pg. 10). 
	The prior art clearly teaches, as stated in Remarks, “a combination dosage form” comprising commercially-available immediate-release methylphenidate (Ritalin®) and a delayed, pulsatile-release ondansetron formulation (Ond-PR002). Applicant neither argues or provides evidence of a synergistic effect upon combining the two drugs taken together into “a single dosage form”.  Rather, Applicant is arguing an intended effect/result that necessarily occurs within a patient’s body upon coadministration of the two known drugs that the prior art discloses as useful for psychostimulant use disorder or substance use disorders. This intended effect is not given patentable weight, since it confers no structural/material or methodological limitation upon the sole active step “administering a single dosage form comprising a formulation of methylphenidate or a pharmaceutically acceptable salt thereof and a formulation of ondansetron or a pharmaceutically acceptable salt thereof.” Therefore, the intended results is not a patentable feature.  
	While Applicant argues (Table on pg. 9 of Remarks) that the Tmax separation range may be different for two combination dosage forms (DF1 and DF2) for their respective formulations, the dataset presented is hypothetical and there is no specific evidence that the Ritalin® + Ond-PR002 formulation disclosed in the Clinical Trials NCT01290276 and NCT01377662 prior art is structurally/materially distinct from that of the claims. Clinical Trial NCT01290276 states, “The release profile of Ondansetron Pulsatile Release (Ond-PR) in the human gastrointestinal (GI) tract matches the one predicted from test tube dissolution experiments. [Time Frame: The time to reach peak blood concentration (tmax) for oral Ondansetron Standard (Ond-St) is ~2 hours (h). Therefore, tmax for Ond-PR with in vitro dissolution time of 3 - 4 h is expected to be 5 - 6 h (i.e., 3 - 4 h delay + normal absorption time).]”  Therefore, the claimed Tmax2 of Ond-PR002 is about 5 to 6 hours, whereas the claimed Tmax1 of the methylphenidate is about 2 hours, and this fulfills the requirements of the claims (“wherein the Tmax2 is greater than Tmax1 and the difference between Tmax2 and Tmax1 is about 2 to about 7 hours”). Applicant’s arguments are therefore not persuasive.  


	(2) The prior art teaches “a combination dosage form” comprising commercially-available immediate-release methylphenidate (Ritalin®) and a delayed, pulsatile-release ondansetron formulation (Ond-PR002).  Applicant states: “Although the references disclose a combination of immediate-release methylphenidate and delayed- pulsation-release ondansetron formulations being tested in PUD patients, no specific formulation information was described. Therefore, the references fail to teach or suggest the specific characteristics of the dosage form recited in instant claim 1. Applicant notes the terms ‘immediate-release’, ‘delayed-release’, ‘pulsatile-release’  or ‘sustained-release’, etc. span a wide range of in vitro dissolution and in vivo pharmacokinetic profiles;  and, the prior art references fail to provide a finite number of identified, predictable formulation solutions (ex: dissolution profiles, Tmax separation and terminal half-lives) that teach or suggest to the skilled artisan to arrive at the single dosage form as claimed (pg. 7, third paragraph).
The court has held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  No specific teaching or suggestion is needed for combination – the idea of combining them flows logically from their having been individually taught in the prior art as useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06. Thus, while Applicant argues that the references fail to arrive at the single dosage form, it does clearly teach “a combination dosage form” for the treatment of substance use disorders, and thus no teaching or suggestion is required for the combination into a single dosage form.  The idea of combining them flows logically from their having been individually taught in the prior art as useful for the same purpose. The compositions of the claims do not materially and/or structurally differ from those disclosed in the prior art.  No undue further experimentation would have been required to turn a combination dosage into a single dosage form. The argument is therefore not persuasive. 


(3) Applicant argues the NCT01290276 and NCT01377662 trials were sponsored and conducted by the inventor of the claimed dosage form (TH Lee) under strict non-public use and non-disclosure conditions, and the study dosage form (Ritalin® + Ond-PR002) was not publicly used, sold, offered for sale or otherwise made available to the public before, during or after the completion of Clinical Trials NCT01290276 and NCT01377662. Accordingly, the skilled artisan had no access to either the technical documents/features/parameters/samples of the dosage form being tested, and thus could not anticipate, estimate, calculate, design, reverse engineer the dosage form tested in the two trials (Remarks pg. 8, first full paragraph).
First, Applicant appears to be at once arguing that the composition of the claims is different than the form used in the prior art trials (see argument above) and also arguing that the study dosage form is the same but was not publicly available. The issue of public availability is not persuasive because the method comprising the identical dosage form was disclosed and published online more than one year prior to the earliest effective filing date of the application.  The specific formulation was first published February 4, 2011, which is more than one year before the effective filing date of the instant application: January 28, 2015. Phase Two clinical trials of this formulation in “detoxified and stabilized methamphetamine (METH) and/or cocaine (COC) dependent users” was first published June 21, 2011.  Therefore the prior art disclosures qualify as prior art because they are more than one year prior to the effective filing date of the application. 

(4) Applicant argues, “Neither methylphenidate nor ondansetron monotherapy have been shown to be consistently effective for the treatment of psychostimulant use disorder, and there is no drug approved by the FDA” … and “Positive efficacy on tobacco use disorders is an unexpected result” (pg. 10, middle and final paragraphs). 
The disclosure of the method more than one year prior to the effective filing date of the application cannot be ignored. The clinical trials published online fully disclose the combination of the two agents together for the treatment of substance abuse. The analysis of unexpected results is viewed in comparison to the teachings of the prior art.  An argument of unexpectedly improved properties not present in the prior art cannot be made in the instant case because the prior art teaches the same formulation.  Unexpected results for the treatment of psychostimulant use disorder cannot be found persuasive because the prior art teaches treatment of methamphetamine (METH) and/or cocaine (COC) dependent users; both are types of psychostimulant use disorders.  Therefore, something that is disclosed more than one year prior to the filing date of the application cannot be argued as unexpected.  
Claim 41, as amended, is now directed to the treatment of a substance-related disorder generally rather than a tobacco use disorder specifically, but note that the claim has always recited the limitation that the substance-related disorder to being a tobacco use disorder, alcohol use disorder or cannabis use disorder. Nonetheless, it is noted that the NCT01377662 disclosure states “Current use of nicotine replacement therapy or other smoking cessation treatment” is a condition of exclusion.  Therefore, the prior art methods include the treatment of a subject having a “substance-related disorder” that are tobacco users, just not those who were actively trying to quit.

Arguments based upon Midha alone are not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Barring evidence to the contrary, the specific formulation of methyphenidate and ondansetron is taught by the prior art, and the same cohort of patients is disclosed. 
Thus, the rejection of Claims 27, 31, 35, 37, 39, 41 and 44 is maintained.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649